Citation Nr: 1432237	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and fibromyalgia.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected PTSD and fibromyalgia.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected PTSD and fibromyalgia.

4.  Entitlement to service connection for left knee strain, to include as secondary to service-connected PTSD and fibromyalgia.

5.  Entitlement to service connection a low back disability, to include as secondary to service-connected PTSD and fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, and from February 1996 to March 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the issues listed on the title page.  In September 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In May 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge hearing in Washington, DC; a transcript of the hearing is of record.  During the hearing, additional evidence was received, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800 and 20.1304 (20113). 

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board points out that claims for a total disability rating based on individual unemployability (see November 2012 VA Form 21-0820), as well as for service connection for chronic fatigue, and to reopen a claim for service connection for irritable bowel syndrome, each to include as due to Gulf War Illness (see May and June 2014 VA Forms 21-0820), have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 


REMAND

In light of arguments made during the Veteran's hearing, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.

During the Veteran's hearing, his representative challenged the adequacy of the May 2008 VA examination with respect to the opinions rendered by the examiner, given legal action taken against him in his capacity as a physician.  

In addition, the Board's review of the examination report reveals that the examiner did not provide a full rationale for his conclusions, nor did he address the Veteran's service treatment records or lay statements.  Moreover, new contentions were raised during the Board hearing.  In particular, the Veteran attributed his claimed bilateral knee disability to running during service and his low back disability to hauling equipment during service, along with his involvement in a motor vehicle accident in which his vehicle was rear-ended.  Furthermore, the Veteran's representative raised the theory that the Veteran's claimed conditions may be secondarily related to his service-connected PTSD and fibromyalgia.  Medical comment with respect to these additional assertions should be obtained on remand.

The Board further notes that a January 2010 VA treatment note indicates that the Veteran's bilateral knee and bilateral ankle pain are most likely related to service.  However, as the examiner did not provide a sufficient rationale for that opinion, the Board is unable to rely on this opinion and must seek an additional opinion regarding those issues.

In light of the above, the Board finds that further VA examination and opinion in connection with these claims-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to fairly resolve the claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

In this regard, the record suggests that service treatment records, dated from February 1996 to March 2008, were once in possession of the AOJ but have since been separated from the claims file.  In the September 2008 rating decision, the AOJ discussed specifics from service treatment records from that period; however, the Board has been unable to locate these records in the Veteran's claims file.  Specifically, the AOJ made mention of: 

* treatment for a right ankle sprain in May 1996, a twisted ankle in July 1996 and bilateral Achilles tendonitis in August 2005;
 
* treatment for a left ankle sprain February 2003 and bilateral Achilles tendonitis in August 2005;

* a diagnosis of patellofemoral syndrome of the right knee in March 2001 and treatment for right knee pain in August 2005 and April 2006;

* treatment for a left knee strain in 2001; and,

* a diagnosis of lumbar strain in January 1996 and treatment for low back pain in August 2002 and August 2005.

Accordingly, the AOJ should undertake all appropriate action to locate or replace the missing STRs, to include contacting the Veteran.  If the records are not located or cannot otherwise be obtained after contacting all appropriate sources, the AOJ should render a formal finding of unavailability of these records, and inform the Veteran of the inability to locate such records.  

Also, on remand, the AOJ should obtain from all pertinent VA facility(ies)-to include the VA Medical Center (VAMC) in Hampton, Virginia (as reflected in the record)-all outstanding pertinent records of evaluation and/or treatment of the Veteran since his discharge from service.

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining to the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding , pertinent private medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the AOJ's adjudication of the claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial AOJ consideration of the evidence). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to locate or to otherwise obtain copies of all STRs referenced in the September 2008 rating action and identified above as not currently of record , to include contacting the Veteran, as needed.  If the identified records are not located or cannot otherwise be obtained after contacting all appropriate sources, the AOJ should render a formal finding of unavailability of these records, and inform the Veteran of the inability to locate such records.  
		
2.  Obtain from all pertinent VA facility(ies)-to include the Hampton VAMC-all outstanding, pertinent records of evaluation and/or treatment of the Veteran since his discharge from service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After any additional records have been associated with the claims file, schedule the Veteran for a VA joints and musculoskeletal examination, with someone other than the May 2008 VA examiner.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify all current ankle, knee and low back disability(ies).  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles as to:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disability had is onset during, or is otherwise medically related to, service?  In rendering the requested opinion, the examiner is asked to consider and discuss all pertinent medical and lay statements, to include the Veteran's assertions that his claimed bilateral knee disabilities are due to running during service and that his low back disability is due to hauling equipment during service, as well as his involvement in a motor vehicle accident in which his vehicle was rear-ended, and the following in-service medical history:

  treatment for a right ankle sprain in May 1996, a twisted ankle in July 1996 and bilateral Achilles tendonitis in August 2005;
 
  treatment for a left ankle sprain February 2003 and bilateral Achilles tendonitis in August 2005;

  a diagnosis of patellofemoral syndrome of the right knee in March 2001 and treatment for right knee pain in August 2005 and April 2006;

  treatment for a left knee strain in 2001; and,

  a diagnosis of lumbar strain in January 1996 and treatment for low back pain in August 2002 and August 2005.

And, for each disability not deemed service-related,  then:

(b)  Whether the disability is at least as likely as not (a 50 percent or greater probability) was caused or is aggravated by the Veteran's service-connected posttraumatic stress disorder and/or fibromyalgia.  If a relationship is found between the Veteran's fibromyalgia and any claimed disability(ies), the examiner should indicate whether the effects of the fibromyalgia can be distinguished from the claimed disability(ies).

All examination findings along with complete rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



